Porter, J.,
on a rehearing:
The court are of opinion the rehearing applied for in this case should be refused.
The first ground taken by the appellees requires no observation j but the second calls fór an explanation of the reasons which induces the court to reject the application.
When evidence has been objected to in the inferior court, and rejected there, which on appeal it is considered should be admitted, the usual course has been to remand the case to enable the party who objected, to offer rebutting testimony. That course would certainly be followed in the present instance, if we did not think the case offered a proper and necessary exception to the general rule. In our opinion the proof offered by the plaintiffs was superfluous and unnecessary, and that had the defendants disproved it as fully as they say they could have done, they would still be responsible on the contract which their agent entered into in their name. The 2846th article of the Louisiana Code does not, in our judgement, require the lender to look to the application of the funds which the agent borrows from him. The validity of the obligation, apart from fraud and collusion, depends on the authority of the agent to contract, and the fact that he does contract in the name of the firm. Both are shown in the instance before us, and more was not necessary to be shown.
The power of an agent to acknowledge a debt, must be more specific than that which enables him to contract one.
Counsel have referred to that article of our code which requires the agent should have a special power to acknowledge a debt, and argue that as that special power is not exhibited here, the engagement entered' into by the administrator of the partnership is not binding on his copartners. The power to contract a debt, and that of acknowledging one are not necessarily the same. The latter, to be sure, is embraced by the former, but the converse of the proposition is not true, and there may be good reasons why the legislature intended the power to be more special which would authorize an agent to acknowledge a debt previously contracted by the principal, than that which would enable him to contract a new one. But be that as it may, and admitting there are no solid grounds on which such a distinction can rest, it is the duty of the court to construe the law in such a manner as that all parts of it may have effect. The 2846th article must, therefore, be regarded as an exception to the general rule; if it were not, the engagements entered into by the general administrator would have no effect, though this law expressly says they shall be binding on the firm. The great inconvenience which would result from imposing the necessity of the member appointed to administer the affairs of the partnership, to have recourse on every contract to his partners for a special authority, was most probably the reason why the power was conferred. But whatever were the reasons, it is sufficient for the court that such is the legislative will.
The rehearing is, therefore, refused.